Citation Nr: 1812271	
Decision Date: 02/06/18    Archive Date: 03/08/18

DOCKET NO.  14-23 851	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than January 31, 2008, for the award of a total disability rating based upon individual unemployability (TDIU).

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from August 1982 to February 1991, when he was discharged on account of physical disability.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 RO decision.  In May 2017, the Veteran provided sworn testimony in support of his appeal during a videoconference hearing before the undersigned Veterans Law Judge.  

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2008 decision, the RO awarded TDIU, effective in January 2008.  

2.  The Veteran did not submit a timely appeal as to the effective date assigned.


CONCLUSION OF LAW

Because a timely substantive appeal was not submitted to the April 2008 decision, the Veteran can no longer challenge the effective date assigned in that decision.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.305 (2017).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an earlier effective date for the award of TDIU.  He accurately notes that he initially filed a claim for this benefit in 2004, and asserts that TDIU should have been assigned effective in 2004.

Historically, the AOJ awarded TDIU in an April 2008 decision, effective in January 2008.  The Veteran was notified of this decision, and his appellate rights, by letter dated May 21, 2008.

Following the April 2008 decision, the Veteran expressed disagreement with the effective date assigned in a May 2008 Notice of Disagreement.  The AOJ issued a Statement of the Case on October 10, 2009.  The covering letter for the Statement of the Case provided further information about how the Veteran could continue an appeal to the Board if he wished to do so.  In particular, the letter informed him he "must file an appeal with [the AOJ] within 60 days from the date of this letter or within the remainder, if any of the one-year period from the date of the letter notifying you of the action that you have appealed."  The letter informed in bold print, that "If we do not hear from you within this period, we will close your case."  It also provided that "if you need more time to file your appeal, you should request more time before the time limit for filing your appeal expires."  The Statement of the Case was mailed to the Veteran's address of record at that time.  

The Veteran then filed his substantive appeal in February 2010, which was more than 60 days after the Statement of the Case, and more than one year from the notification of the April 2008 decision.  Thus, the April 2008 decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  The Board emphasizes that the Statement of the case provided adequate notice as to the Veteran's right to appeal the decision and the procedures for doing so.  See AG v. Peake, 536 F.3d 1306 (Fed. Cir. 2008).  (When finality does not attach, the claim remains open and pending.)  The Board also observes that the AOJ closed the appeal, and has undertaken no actions explicitly or implicitly waiving the filing of a timely substantive appeal.  See generally Percy v. Shinseki, 23 Vet. App. 37 (2009).

The Veteran has advanced several arguments to show that these time limits should not apply in his case.  In the appeal document itself, he wrote, "In response to your letter dated December 18, 2009, concerning my claim for earlier effective date for IU, I feel my claim for earlier date was decided incorrectly..."  Careful review of the claims file reveals a letter dated in December 2009.  However the letter pertained to an entirely different matter, and does not contain any comment upon the effective date for the award of TDIU.  In a March 2010 statement, he asserted that he never received the Statement of the Case.  Then in a July 2010 statement, he asserted he did not receive the Statement of the Case until December 2009.  He also argues that the transmittal sheet from his representative reflects an earlier filing date; however, review of the transmittal sheet itself reveals it is dated in February 2010.  

In short, none of the Veteran's arguments are supported by the evidence of record.  It seems clear that he did receive the Statement of the Case, or he would not necessarily have known to file a substantive appeal.  Although VA cannot know for sure exactly when the Veteran in fact received his Statement of the Case, the record reflects that the Statement of the Case was mailed to his correct address in October 2009.  Thus, his assertion that he received the Statement of the Case in December 2009 is not substantiated, but there is no evidence of mailing irregularities on the part of VA or that VA used an incorrect address.  

The date of mailing of any notification from VA, in this case, the Statement of the Case from the AOJ, will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a).  A substantive appeal postmarked prior to expiration of the proscribed period will be accepted as having been timely filed.  38 U.S.C. § 7105(b)(1); 38 C.F.R. § 20.305(a).  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  38 C.F.R. § 20.305(a).  Thus, under the law, absent any documentation that the Statement of the Case was not mailed to the Veteran in October 2009, we can presume that it was in fact mailed in October and received by the Veteran in the natural course of events shortly thereafter.  The Veteran has only presented his own statement, with no supporting evidence, that he believes the Statement of the Case was not provided until several months after the date on the face of the Statement.  

In addition to this statutory mailbox rule, there is a common law mailbox rule.  Under the common law mailbox rule, if a letter properly directed is proved to have been either put into the post office or delivered to the postman, it is presumed, from the known course of business in the post office department, that it reached its destination at the regular time, and was received by the person to whom it was addressed.  Rios v. Nicholson, 490 F.3d 928, 930-31 (Fed. Cir. 2007).  In Rios v. Peake, 21 Vet. App. 481 (2007) (Rios II), the Court noted that the presumption of receipt permitted under the common law mailbox rule was not invoked lightly.  "It requires proof of mailing, such as an independent proof of a postmark, a dated receipt, or evidence of mailing apart from a party's own self-serving testimony." Id. at 482-83.  The Veteran has submitted no such proof in this case.

Under 38 C.F.R. § 3.109, time limits for filing to challenge an adverse VA decision may be extended in some cases on a showing of "good cause."  Specifically, 38 C.F.R. § 3.109(b) requires that, where an extension is requested after expiration of a time limit, the required action must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was.  There is no legal entitlement to an extension of time; rather, 38 C.F.R. § 3.109(b) leaves the decision to the sole discretion of VA.  Corry v. Derwinski, 3 Vet. App. 231, 235 (1992).  Again, the Veteran failed to request an extension of time in this case. 

The Board also observes that the Veteran's substantive appeal was not date stamped, and the scanning entity entered this documented into VBMS using the date "12/18/09" which is one of the dates cited by the Veteran in this document.  However, the Veteran self-dated this document February 3, 2010, and the AOJ simultaneously documented on the VA Form 9 "SOC = 10-10-09 TOO LATE" and informed the Veteran by letter dated March 2, 2010 that the Substantive Appeal was received on February 9, 2010.  Assuming arguendo that the Statement of the Case was actually received on December 18, 2009, the Statement of the Case would still be untimely.

The Board finds that the case of Rudd v. Nicholson, 20 Vet. App. 296 (2006), controls this situation.  The Court of Appeals for Veterans Claims (Court) in Rudd held that if a claimant wishes to obtain an effective date earlier than that assigned in a RO decision, the claimant must file a timely appeal as to that decision.  Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error (CUE).  The Rudd Court also held that there can be no freestanding claim for an earlier effective date and that it was error to entertain such a claim.  Rather, the proper course of action would have been to dismiss the appeal.  

The Veteran has not attempted to make an argument that the assignment of January 31, 2008, as the effective date for TDIU was tainted by CUE.  He is welcome to do so at any time, however.  Absent such a claim, the proper course of action is for the Board to dismiss the appeal for an earlier effective date.  


ORDER

The appeal for an effective date earlier than January 31, 2008, for the award of TDIU is dismissed.  


REMAND

The Veteran is claiming service connection for sleep apnea is warranted because he initially had symptoms of sleep apnea during service.  He testified during the hearing on appeal that his wife noticed he had stopped breathing (presumably while sleeping) in 1987, when he was still in service.  Additionally, a friend who served with the Veteran for two years has submitted a statement in which he recalls that the Veteran snored and that "sometimes it seemed like he wasn't breathing."  He alternatively asserts that his currently-shown sleep apnea is related to the episode of viral meningitis which he experienced in 1990 during service.

The Veteran reports that he has always had VA medical care since his discharge from service in 1991, but that the VA referred him to Carraway Methodist Hospital in Birmingham for the diagnosis and treatment of sleep apnea.  

Available VA medical records contain several references to sleep troubles, and references to sleep apnea by history; however, the available records do not contain the initial diagnosis of sleep apnea, or information about the two C-pap machines the Veteran states VA has provided for him.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request copies of all relevant VA medical records reflecting treatment for sleep apnea, referral for private treatment for sleep apnea, sleep studies, and prosthetics records reflecting the provision of two C-pap machines at any point between February 1991 and the present from the Birmingham VA Medical Center and all related clinics.  

2.  After securing the necessary release, the AOJ should obtain all records regarding the diagnosis and treatment of sleep apnea from Carraway Methodist Hospital in Birmingham for inclusion in the Veteran's claims file.

3.  If necessary, the Veteran should be afforded a VA examination to determine whether the Veteran's sleep apnea is otherwise related to service, to include an opinion as to whether the apnea was proximately caused or aggravated by the episode of viral meningitis in 1990.  

The examiner is requested to identify the criteria for diagnosing sleep apnea and discuss whether the lay descriptions by the Veteran's snoring and stopped breathing during service, which should be accepted as true although not documented in the service treatment records, is sufficient to diagnose the onset of sleep apnea in service.

The claims folder should be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be accomplished in conjunction with the examination.  The complete rationale for all opinions expressed should be fully explained.

4.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


